MURRAY, C. J.
— The sueeial verdict of the jury that “the contract between the parties was void and not binding on the plaintiff, because not signed by him,” was erroneous. Parties may reduce their contracts to writing, and if afterward it is agreed that such writing contains their true intention and they proceed according to such memorandum, it will be as binding as if signed by them respectively. The error of the verdict is not fatal in this case, as it is shown by the testimony that the written contract was not conformed to by the defendants, and that the plan of the building was altered three times before its completion. Under these circumstances, the plaintiff was right in abandoning the contract and bringing his action upon a quantum meruit. There is an error in the amount of the judgment. The plaintiff is required to remit the sum of forty dollars in the court below.
Judgment affirmed.
I concur: Terry, J.